UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6687



ANTHONY FEURTADO,

                                              Plaintiff - Appellant,

          versus


CHARLES MCNAIR; Deputized DEA Special Agent;
CHANDLER, Assistant United States Attorney;
UNITED STATES MARSHALS SERVICE; RICHLAND
COUNTY DETENTION CENTER; MDC LOS ANGELES,
Bureau of Prisons; SAM DUNNIVANT; ROBERT
MCCAULEY; FEDERAL BUREAU OF PRISONS; Honorable
SOLOMON BLATT, JR.,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., Chief Dis-
trict Judge. (CA-99-2582-3-17BC)


Submitted:   October 24, 2001           Decided:     December 12, 2001


Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Feurtado, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Feurtado appeals the district court’s order denying

his motion for relief from judgment filed pursuant to Fed.    R. Civ.

P. 60(b).     We have thoroughly reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.     See Feurtado v. McNair, No. CA-99-2582-3-17BC

(D.S.C. Mar. 29, 2001). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                             AFFIRMED




                                 2